Citation Nr: 1609704	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee degenerative joint disease.

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1979 to April 1980, and from August 1980 to September 2007. 

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008, March 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, and 
St. Paul, Minnesota.  The current agency of original jurisdiction (AOJ) is the VA RO in St. Paul, Minnesota.  A claim for service connection for sinusitis was received in January 2007 (prior to the Veteran's separation from active service).  The June 2008 rating decision, in pertinent part, denied service connection for sinusitis.  

The Veteran has also raised a claim for service connection for a left knee disorder.  During the appeal, the Veteran has put forth two theories of service connection: direct service connection (directly incurred in service) and secondary service connection (secondary to service-connected right knee disability).  The larger issue is service connection for a left knee disorder.  

A claim for service connection for a left knee disorder, as secondary to the service-connected right knee degenerative joint disease, was received in January 2011.  The March 2012 rating decision, in pertinent part, denied service connection for left knee degenerative joint disease.  In the March 2012 rating decision, the AOJ adjudicated the issue of service connection for a left knee disorder only under a theory of secondary service connection pursuant to 38 C.F.R. § 3.310 (2015), i.e., as secondary to the service-connected right knee degenerative joint disease.  

In a March 2012 written statement, the Veteran contended that the claimed left knee disorder was directly related to service and asked for "reconsideration" of the March 2012 rating decision.  An October 2012 report of general information notes that the Veteran contended that the March 2012 rating decision did not adjudicate the issue of service connection for a left knee disorder under the theory of direct service connection and again asked for "reconsideration" of the March 2012 rating decision.  

The January 2013 rating decision continued to deny service connection for a left knee disorder.  In the January 2013 rating decision, the AOJ again did not address the theory of service connection for a left knee disorder as incurred in or caused by service (direct service connection), but rather only addressed the theory of whether the claimed left knee disorder was caused or aggravated by the service-connected right knee degenerative joint disease (secondary service connection).

A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a RO.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2015).  A notice of disagreement must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R.	 § 19.129 (2015). 

As discussed above, in March 2012, shortly following receipt of the March 2012 rating decision, the Veteran submitted a written statement indicating disagreement that the RO had not considered the theory of direct service connection when adjudicating the claim for service connection for a left knee disorder.  While the Veteran asked for "reconsideration" of the March 2012 rating decision, based on a liberal interpretation of the Veteran's March 2012 written statement and the October 2012 report of general information, the Board finds it to have been a timely notice of disagreement to the denial of service connection for a left knee disorder.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).   

As such, the Board finds that the March 2012 written statement was a timely filed notice of disagreement to the March 2012 rating decision denying service connection for left knee degenerative joint disease as to both theories of service connection, direct and secondary.  A statement of the case has not yet been issued with respect to this issue; however, the Board finds that a statement of the case is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement to grant service connection for left knee degenerative joint disease (as directly incurred in service), constituting a full grant of the benefit sought on appeal with respect to the service connection issue (the "claim"), including all other theories of service connection, and rendering moot the purpose of the statement of the case, namely, to allow the appellant to present arguments to the Board in support of the claim.  See 38 C.F.R. § 19.29 (2015). 

The notice of disagreement with the denial of service connection for a left knee disorder gives the Board the jurisdictional authority to grant the issue, even without issuance of a statement of the case, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the statement of the case is rendered moot by the Board's grant of service connection for left knee degenerative joint disease.  The purpose of the statement of the case is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2015).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2015).  As the Board is granting service connection for left knee degenerative joint disease, constituting a full grant of the benefit sought on appeal, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C.		 § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

In June 2013, the Board, in pertinent part, remanded the issue of service connection for sinusitis for additional development.  As discussed in detail below, the Board is granting service connection for left knee degenerative joint disease and remanding the remaining issue of service connection for sinusitis for additional development.  As such, no discussion of the prior Board remand orders is required.  

Additional service treatment records from the Veteran's first period of active service (July 1979 to April 1980), service personnel records, VA treatment records, and VA examination reports have been associated with the claims file since the issuance of the most recent supplemental statement of the case (dated in October 2013).  While the most recent supplemental statement of the case does not include review of this evidence, the Board is granting service connection for left knee degenerative joint disease, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  Further, the Board is remanding the issue of service connection for sinusitis and, as such, the AOJ will have the opportunity to consider the additional evidence in the first instance.  

Finally, a November 2015 rating decision notes that the issues of service connection for bilateral hearing loss and right ear pain were deferred pending further development.  As it is clear from the claims file that the RO is actively developing these claims prior to adjudication, the Board finds that referring these issues to the RO would be needlessly redundant. 

The issue of service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's currently diagnosed left knee degenerative joint disease had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A.	 §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for left knee degenerative joint disease, constituting a full grant of the benefit sought on appeal with respect to this issue and remanding the issue of service connection for sinusitis for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for a Left Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As adjudicated below, the Board is granting service connection for a left knee disability based on direct service connection under 38 C.F.R. § 3.303(a); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) or secondary service connection (38 C.F.R. § 3.310) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and secondary service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides actual questions of law or fact).

The Veteran essentially contends that the currently diagnosed left knee degenerative joint disease first manifested during service and that he has continued to have symptoms of left knee pain since service separation.  See March 2012 written statement.

First the evidence demonstrates that the Veteran has current diagnosed left knee degenerative joint disease.  See February 2012 VA examination report. 

An April 2007 service treatment record notes that the Veteran reported left knee joint pain and a diagnosis of osteoarthritis was rendered.  In this case, the Veteran has been diagnosed with left knee degenerative joint disease - a form of arthritis.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

Degenerative joint disease and osteoarthritis are interchangeable terms describing the same disability - i.e., arthritis.  As such, the Board finds that the Veteran was diagnosed with left knee arthritis during service.  Further, in a January 2013 VA examination report, the VA examiner opined that the Veteran's left knee disability is at least as likely as not due to repetitive training as a runner during service.  The VA examiner noted that the Veteran developed knee pain and had a diagnosis of osteoarthritis in the left knee prior to service separation.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the left knee degenerative joint disease was incurred in active service; thus, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.  


ORDER

Service connection for left knee degenerative joint disease is granted.


REMAND

Service Connection for Sinusitis

The service personnel and treatment records that have been associated with the claims file reflect that the Veteran had active service from July 1979 to April 1980, and from August 1980 to September 2007.  The DD Form 214 from the period of active service from July 1985 to February 1989 has not been associated with the claims file.  Further, a May 2008 formal finding on the unavailability of service treatment records for the first period of active service from July 1979 to April 1980 has been associated with the claims file; however, review of the "Virtual VA"/VBMS system appears to reflect that service treatment records from the Veteran's first period of active service were received by VA in July 2015.  

The Board finds that it is unclear from the evidence of record whether all outstanding service treatment records from both periods of active service have been associated with the claims file.  As noted above, the DD Form 214 from the Veteran's period of service from July 1985 to February 1989 has not been associated with the claims file.  While some service treatment records dated during this period have been associated with the claims file, the Board finds that the AOJ should attempt to obtain any outstanding active service treatment records.  See also November 2015 deferred rating decision.  As these federal records in service department custody are potentially relevant to the issue on appeal (i.e., could provide evidence of a chronic sinus disorder during service), such records are necessary prior to adjudicating the issue of service connection for sinusitis.   

Further, the Board finds that it is unclear from the claims file whether all the service treatment records, including those from the Veteran's first period of active service (July 1979 to April 1980) that were previously unavailable, were considered by the AOJ in the first instance with respect to the issue of service connection for sinusitis.  Nor has the Veteran waived AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.         

Next, pursuant to the June 2013 Board remand instructions, the Veteran was afforded a VA examination in September 2013 to assist in determining the nature and etiology of the claimed sinus disorder.  The VA examiner opined that the claimed sinusitis disability is less likely than not related to or had its onset during active service.  As part of the basis of the opinion, the VA examiner noted that the service treatment records reflect only one diagnosis of sinusitis during service, specifically an April 1997 service treatment record noting an assessment of a "sinus infection."  The VA examiner opined that the available medical records "fail to define a chronic sinusitis condition as per current medical literature."

Review of the service treatment records reflect that the Veteran was treated on more than one occasion for sinus problems during service.  The VA examiner did not address a February 1997 service treatment record noting that the Veteran reported sinus congestion and an assessment of a "sinus condition."  Additionally, in reviewing the service treatment records, the VA examiner noted that the Veteran denied persistent cough, hay fever, and sinus problems on a May 1990 dental health questionnaire; however, review of this service treatment record reflects that the Veteran endorsed "sinus problems" on the May 1990 questionnaire.  Further, as noted above, service treatment records from the Veteran's first period of active service (July 1979 to April 1980) appear to have been associated with the claims file after the September 2013 VA examination (the "Virtual VA"/VBMS system reflects a receipt date in July 2015) and the VA examination report, while extensively listing service treatment records from the Veteran's second period of active service, does not reference any records from the Veteran's first period of active service.

Because the VA examiner did not address service treatment records reflecting additional treatment and reports of sinusitis during service and did not consider service treatment records from the Veteran's first period of active service, the Board finds that an additional VA opinion is necessary to assist in answering the question as to the etiology of the claimed sinus disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).          

Accordingly, the issue of service connection for sinusitis is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's DD Form 214 for his period of service from July 1985 to February 1989 and any outstanding service treatment records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the September 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the claimed sinusitis.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the claimed sinusitis was incurred in or caused by active service?  

In answering this question, the VA examiner should note and discuss the (1) service treatment records from the Veteran's first (July 1979 to April 1980) and second (August 1980 to September 2007) periods of active service, (2) February 1997 service treatment record noting treatment for a "sinus condition", (3) April 1997 service treatment record noting treatment for a "sinus infection", and (4) service treatment records reflecting the Veteran's endorsement of sinus problems/sinusitis, including the May 1990 dental health questionnaire.

3.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


